Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the combination of limitations: 
“coupling the field plate to a bulk electrode in contact with the substrate through a conductive interconnect, wherein the bulk electrode is free from in contact with the source region and the drain region” as recited in claims 1 and 10, taken in combination with all other limitations of each respective independent claim.
“forming a gate dielectric at an edge of the semiconductor fin to cover a portion of a top surface of the semiconductor fin and a portion of a side wall of the semiconductor fin and forming a dummy gate directly on the gate dielectric to cover the portion of the top surface of the semiconductor fin and the portion of the side wall of the semiconductor fin, and the gate structure is coupled to the active gate structure via a conductive interconnect” as recited in claim 19, taken in combination with all other limitations of each respective independent claim.
Dependent claims 2-9, 11-18 and 20 respectively inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peake (US Pat # 6,664,593), Kume et al. (US Pub # 2015/0060875), Min et al. (US Pub # 2016/0284841), Shrivastava et al. (U.S. Pub # 2014/0008733), Cai (U.S. Pub# 2007/0228463), Lu et al. (U.S. Pub # 2013/0020614), Lee (U.S. Pub # 2017/0222042), Spitzlsperger et al. (US Pub # 2016/0379936), Hatade  (U.S. Pub # 2006/0118860).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1, 10 and 19 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896